Citation Nr: 1410030	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back condition, a right knee condition, or sinus problems.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from August 2008 and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The appeal for service connection for PTSD comes from the August 2008 rating decision.  In September 2008, the Veteran submitted a request for reconsideration of this claim.  The RO treated this request as a claim to reopen the PTSD claim instead of treating it as a notice of disagreement (NOD).  The Board finds that the Veteran's September request, submitted less than a year after the August 2008 rating decision, can reasonably be construed as an NOD with the 2008 decision.  The other claims come before the Board from the August 2009 rating decision.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.

The RO issued a statement of the case (SOC) in December 2010 and has not issued a supplemental statement of the case.  Review of the file reflects that additional VA treatment records and a statement from a private physician have been received since the December 2010 statement of the case, dated through December 2011.  These records are cumulative of the evidence already of record and therefore not pertinent to the issues on appeal.  The records rely on the same or similar factual premises that are determined to be not credible by the prior RO decisions and in this decision.  Remand for initial RO consideration of this evidence or waiver of such review is thus not required.  38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The Veteran's account of in-service combat experience is not credible.

2.  The Veteran does not have PTSD, or any other acquired psychiatric disability, related to any incident of service.

3.  The Veteran does not have current disabilities of the back, right knee, or sinuses. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

4. The criteria for service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Regulations Regarding Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also called the nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service Connection for an Acquired Psychiatric Disability, to include PTSD

The Veteran contends that he has PTSD as a result of in-service stressors he experienced while in Vietnam.  For the reasons that follow, the Board finds that the Veteran does not have PTSD, or any other acquired psychiatric disability, that manifested during service or is related to any incidence of service.  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2013).  

In the case of a veteran who engaged in combat with the enemy (as this Veteran contends) in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b) (West 2002).  However, pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996). 

A three-step sequential analysis must be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  Id. at 392-93.  Initially, VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence. 

In determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran."  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).

The Veteran has contended that he has PTSD due to his service in Vietnam.  In particular, he alleges that he participated in "combat search and destroy missions" and performed duties as a tank commander.  The Veteran indicates that he was frequently in combat due to his tank commander duties and that events during these "search and destroy missions" cause his present PTSD symptoms, which include panic attacks, irritability, jumpiness, constant vigilance, intrusive memories, and overwhelming emotions.  


Factual Background

The Veteran's MOS as listed on his DD-214 as a personnel management specialist.  There is no indication on his DD-214 or in his service personnel records that the Veteran performed any duties other than within this capacity.  

The Veteran has submitted reports from August 2008, February 2009, April 2010, as well as, treatment records from September 2007 through September 2008 in support of his claim for PTSD.

An August 2008 report from a counselor at the Pittsburgh Vet Center (PVC) indicates that the Veteran has participated in weekly PTSD group meetings on a weekly basis since September 2007.  The report notes that the Veteran suffers from intrusive thoughts and sleep disturbances due to his time in Vietnam.  The report states that the Veteran has masked his symptoms through his work and controlled environments.  

In February 2009, an addendum is written regarding the previous report from the PVC.  A psychologist signs off on this report noting that the Veteran still suffers from the previous described symptoms.  The report notes that the Veteran reported frequent or severe headaches and frequent or terrifying nightmare upon exiting service, which were not present at entrance.  The psychologist indicates that these symptoms are due to the Veteran's service.

In April 2010, a psychiatrist's evaluation is submitted regarding the Veteran's condition.  The psychiatrist notes that the Veteran reported that he was in Vietnam from 1966 to 1967 in a search and destroy team.  The patient reported poor sleep, nightmares of friends being killed and killing enemies, flashbacks of war, and increased startle response.  The psychiatrist stated that the Veteran was in direct combat for 12 months and that he had "seen, as well as, done a lot of destruction."  The psychiatrist noted that the Veteran has experienced a lot of symptoms and could start to relapse whenever anything reminds him of the war.  The Veteran was diagnosed with PTSD, and prescribed medication and individual counseling.  

In June 2009, the Veteran was seen for a VA mental health examination.  The examiner reviewed the Veteran's claims file and a history of the Veteran's condition was taken.  The Veteran indicated that while in Vietnam he had dual responsibility as a personnel sergeant and a tank commander.  The Veteran stated that he served in combat in Long Bin, Saigon, Thu Loi, as well as, many other places and specifically denied that his unit had a base camp of any kind.  Regarding his duties as a personnel sergeant, the Veteran stated that he "did his personnel work at night, using a red light flashlight to fill out the forms and paperwork while inside an armored personnel carrier."

Regarding stressors associated with his military service, the Veteran described several events.  The Veteran reported that two friends were killed by a mine that set off near a rice paddy in Swan Loc.  This occurred while the Veteran in a convoy and he stated that was operating the 50-calibur machine gun on a personnel carrier when his friends were killed.  Twenty tanks were reported to be in the convoy, but the Veteran personally put the two in body bags.  The examiner noted that no explanation was given for why a machine gun operator would leave his post to attend to putting soldiers in body bags or why such a convoy would not have medical support available to perform these duties.  

Another reported incident involved the Veteran observing the corpse of a young lieutenant and tank commander that was killed by sniper fire.  While he did not personally witness the death, the Veteran helped "zip up the body bag." The examiner noted that while providing the details of this encounter the Veteran was "unable to give any details of this event without looking continuously at paperwork that he had brought with him."

While the Veteran reported stable working conditions for about 40 years since his return from Vietnam, the Veteran reported psychological symptoms that began "as soon as he got back from Vietnam."  The Veteran reported nightmares about the people they lost, the battles they had, and the body bags.  He also stated that he had associated migraines and insomnia upon return home.  However, the Veteran did not seek any mental health treatment from the time he returned until he began seeking counseling at the Vet Center in 2007.  

The Veteran reported that he currently was having nightmares multiple times per week and that he only is able to sleep three to four hours per night without being woken up by nightmares.  The Veteran reports that he doesn't deal well with authority because, while he was in the war, "we used to have a helicopter that flew over and the lieutenant or captain in it ordered us into a mine field to get to a battlefield and a lot of infantry guys were killed or wounded."  The Veteran stated that he was frustrated and angry that he could not do things that he used to do before Vietnam but was unclear about specific activities.  The Veteran also indicated that he has no close friends of any kind and that he is unable to go to events with crowds.  The examiner noted that based upon evaluations the veteran's responses suggested symptom fabrication and malingering of psychiatric symptoms.  The Veteran was not diagnosed with any psychiatric disorder.  The examiner noted that the Veteran related several tales of heavy combat that were not verifiable, and did not mention the verified incident of combat in his record.  Based upon the Veteran's reported symptoms and his stable marital, family, and job history, there was no evidence to suggest any mental health disorder at that time.  

Based upon receiving new evidence, including a diagnosis of PTSD from a private psychiatrist, the Veteran's file was reviewed by the June 2009 VA examiner for an opinion only in December 2010.  With regard to the private psychiatrist's letter from April 2010, the VA examiner noted that the claims file was not reviewed, nor the Veteran's DD-214 or service records.  The examiner reports that the letter appears to be based largely upon fabrications of the Veteran and does not constitute a proper examination and diagnosis.  After review of the records, the examiner notes that none of the information changed his evaluation that the veteran has no current diagnosis of any psychiatric disorder, including a diagnosis of PTSD due to the Veteran's fear of hostile military activity.
   
Morning reports and Daily Staff Journals researched regarding the 2nd Battalion 34th Armor indicate that the Battalion was stationed in Long Binh with a base camp at Thanh Hoa, near Tan Son Nhut Air Base. 


Analysis

The Board concludes first that the combat presumption does not attach.  The Veteran has submitted his own statements, argument, and documentation of the duties performed by the 2nd Battalion 34th Armor unit.  The Veteran states that his duties as a personnel specialist and a tank commander have caused him to develop PTSD.  For the reasons that follow, the Board finds that the Veteran's assertions are not credible.  The Board concludes that the first prong under Collette is not met.  

The Veteran's MOS and training indicates that the Veteran's duties were that of a personnel specialist.  There is no indication in his service personnel or treatment records that he participated in combat.  The RO attempted to verify the Veteran's stressors.  The Center for Records Research reported in June 2009 that a portion of the Veteran's unit came under mortar attack on March 21, 1967.  Otherwise, the Veteran's contentions could not be verified.  

The Veteran's main contentions do not address the mortar attacks.  A September 2008 statement from the Veteran indicates that he was in one of the first full tank battalion sent to Vietnam.  He contends that his MOS was as a personnel sergeant but that he was reassigned as a tank commander in approximately August 1966.  
 
While the Veteran does make assertions that on their face may be consistent with his posting with an armor battalion (such as zipping up body bags and leaving his post at a machine gun), his main contentions are wholly implausible.  First, they do not address the confirmed incoming mortar attack.  Second, his insistence that he operated in a dual capacity as a tank commander and a personnel specialist are not consistent with the circumstances of such service.  Moreover, the Veteran's own reported background and symptoms lack internal consistency.  The Veteran reported that he struggles with authority since seeing soldiers ordered into a minefield in Vietnam; however, the Veteran worked in management for over 30 years.  The Veteran's long time tenure at each work place is not indicative of someone who bristles at authority and is unable to control their emotions.  The Veteran has reported that he has an inability to make close friends or to be in large groups of people, but he has been able to maintain a 40 year relationship with his wife and attends weekly group meetings at the PVC.  

The Veteran has repeatedly reported that he performed duties of a tank commander while in Vietnam despite the fact that his DD-214 and personnel records do not indicate that such duties were conferred on him.  The Board is cognizant that the circumstances of combat may result in unforeseen circumstances where qualified soldiers are killed or incapacitated and that others, regardless of preparation, must step into roles they otherwise would not.  This is not the Veteran's contention here.  His contention is that he was assigned to command a tank before engaging in combat repeatedly by his superiors, despite a junior enlisted rank and no training.  The Board would find plausible that he rode along in a tank, but not that he commanded a tank.  The Board finds that the Veteran's contentions are not facially plausible.  See Caluza, 7 Vet. App. at 510-11.  The first Collette prong is not met.  

The Board finds that the Veteran's contentions regarding his service in Vietnam are not credible.  Not only has he presented implausible accounts of his service, the Veteran also denied his unit having a base camp of any kind, while Morning Reports and Daily Staff Journals indicate that the Veteran's battalion was based at Thanh Hoa.  Despite having a recorded base of operations, the Veteran asserts that he would perform his personnel work while using a flashlight at night in an armored personnel carrier.  Based on the whole record, the Board finds that the Veteran has not presented a credible history of his service.  As a result, those diagnoses of PTSD, or any other psychiatric disability, relies on these implausible accounts will be rejected.  

With respect to the Veteran's contentions that he has PTSD, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report his symptoms and that a medical professional diagnosed him with PTSD, but not to report that his symptoms are sufficient to constitute PTSD.  Thus, the Board finds that his statements in support of this claim are only competent evidence that to the extent that he is reporting psychiatric symptoms and that a medical professional diagnosed him with PTSD.

The Board finds that the diagnoses of PTSD are not entitled to probative weight in this case.  The August 2008 and February 2009 diagnoses do not report the stressor or stressors upon which the diagnoses rely.  Given that the Veteran has presented incredible accounts, the Board cannot assign significant probative value to these opinions without a description of the stressors.  The April 2010 opinion states explicitly that his PTSD was due to his participation in search and destroy missions as a tank commander in Vietnam.  The Board assigns no probative value to this opinion because the Board has rejected the Veteran's alleged stressor.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

The remaining medical evidence consists of the June 2009 VA examination report and December 2010 addendum opinion, both by the same examiner.  The examiner concluded that the Veteran's allegations regarding service were not credible, just as the Board does.  The examiner concluded that the Veteran did not have a valid diagnosis of PTSD or any other psychiatric disorder, but rather was fabricating his history.  The examiner noted that the other examining medical experts had not had access to the claims file or the Veteran's service records.  The Board has relied on those records in determining that the Veteran was not credible; thus, lack of claims file review is material to the conclusions reached in this case.  Given the examiner's thorough interview of the Veteran, in depth analysis of the other relevant evidence of the claims file, and fully articulated opinion, the Board places great probative weight on the June 2009 VA examination report and December 2010 addendum opinion.  

While the Veteran does have a verified stressor of mortar shells that went off near his location in Vietnam, this incident has not been reported by the Veteran as the cause of any mental issues that he may have.  It is also true that the Veteran endorsed that he had severe or terrifying nightmares when he came back from Vietnam and he reports that he is still troubled by them.  However, the Veteran has not been diagnosed with a disability based upon nightmares alone and the Veteran's credibility issues weaken the support for the idea that the Veteran currently suffers from such problems or that they are related to his military service.  

As noted above, additional records from the Veteran's private physician and the VAMC Altoona were received.  However, these records merely offer records that are based on the same factual premises that have been determined to be not credible.  These records only provide further evidence of internal inconsistences between the Veteran's statements.  In the evaluation of the VA psychologist in August 2011, the psychologist notes the Veteran's reported hypervigilence and need to watch the perimeter of his home after waking up from nightmares.  However, such episodes were not described during the June 2006 VA examination and hypervigilence was not one of the few symptoms not endorsed by the Veteran.   

In light of the foregoing, the Board finds that the preponderance of the evidence demonstrates that the Veteran does not have a current psychiatric disability.  Service connection must be denied.  Holton, 557 F.3d at 1366.

As such, the Board finds that the preponderance of the evidence is against the Veteran's psychiatric disability claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Condition, Right Knee Condition, and a Sinus Condition

The Veteran seeks service connection for a back disability, a right knee disability, and a sinus disability.  The Veteran contends that he developed back and right knee disabilities as a result of slipping and falling off a tank during service.  The Veteran also contends that he developed problems with his sinuses during his time in Vietnam due to adverse weather conditions.  The Veteran asserts that he currently has problems with these conditions, and that they are related to service.  

The Veteran's service treatment records (STR) show that he hurt his right knee while playing ball in November 1966 and reported a history of a prior injury to the same knee.  They also show that the veteran complained of headaches and a "stuffed up nose" in April of 1967.  Additionally, the Veteran suffered a back injury without radiating pain in April 1968 due to a vehicle accident.  No further treatment for these conditions in service is of record.  The Veteran's September 1968 separation examination does not list complaints related to these conditions.  

From 1968 to the present, the record is silent with regard to treatment for any back, right knee, or sinus condition.  The only evidence that supports that the Veteran currently has a back, knee, or sinus disability is his lay assertions.  The VA treatment records available from July 2011 through January 2012 do not indicate any treatment for any condition related to the Veteran's back, knee, or sinuses.  A September 2007 letter from one of the Veteran's private physicians indicates that he has treated the Veteran for many years and lists multiple conditions that he has either treated the Veteran for or known him to have, including diabetes mellitus, hypertension, erectile dysfunction, neuropathy, chest discomfort, and anxiety.  No records of treatment either by a private physician or a VA physician indicate a current disability of the back, right knee, or sinuses.  

While the Veteran is competent to report what he experiences through his five senses, such as pain, the Veteran's statements have been shown to be not credible (as noted above).  See Jandreau, 492 F.3d at 1377.  As the Veteran has been shown to exaggerate or fabricate factual scenarios and possibly symptomology, the Board finds that the Veteran's lay statement lack credibility and weight.  This opinion is supported by the fact that the Veteran has not provided any other evidence of such disability beyond his lay assertions.   

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even if a disability subsequently resolves during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, no disability has been demonstrated.

The Veteran argues that he is entitled to an examination in connection with these service connection claims.  The Board has considered if there is a requirement to provide a VA examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Board finds that the conditions required under McClendon have not been met.  No evidence (beyond the Veteran's unsupported assertions) has been provided indicating that the Veteran has a current back, right knee, or sinus disability.  The September 2007 summary of current disorders provided is competent medical evidence that back, right knee, or sinus disabilities do not exist.  VA must order a VA examination or medical opinion only when there is insufficient medical evidence to decide the claim.  Id.  As the medical evidence is sufficient, the evidence of record does not indicate that a VA examination is required to adjudicate the claim.  Id.  

Simply put, the evidence of record weighs against a finding that the Veteran has a back, right knee, or sinus disability that has causal origins in service.  The Veteran's own unsubstantiated lay assertions are not credible and do not place the evidence into relative equipoise.  The Board must deny the claims.  

Again, the Board finds that the preponderance of the evidence is against the Veteran's back, right knee, and sinus claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  September 2007 and September 2008 letters fully satisfied the duty to notify as to the Veteran's claims prior to initial adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran was afforded 2009 and 2010 VA medical examinations to obtain an opinion as to whether he had a psychiatric disability as a result of service.  These opinions were rendered by medical professionals following thorough examinations and interviews of the Veteran and reviews of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran has not been provided with a VA examination to address the existence of a current back, right knee, or sinus disability.  As discussed in detail above, the evidence of record does not warrant a VA examination be given.  Accordingly, there is no indication of any additional relevant evidence that has not been obtained.  There is no duty to provide a VA examination or medical opinion.  See 38 C.F.R. §§ 3.326 (2013).





ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  

Entitlement to service connection for a back disability is denied.  

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a sinus disability is denied.  




______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


